Exhibit 10.1

PERSONAL AND CONFIDENTIAL

Via email

September 15, 2011

Mr. Richard S Willis

2301 Carlisle Avenue

Colleyville, TX 76034

Dear Richard:

Navarre Corporation is pleased to extend an offer of employment to you to serve
as its President and Chief Executive Officer beginning September 15, 2011. Below
is an outline of the terms of the offer, most of which we have already discussed
with you. Also enclosed for your review is a proposed Employment Agreement. In
light of our desire to announce your appointment in conjunction with the
shareholder meeting on Thursday, September 15, 2011, this letter contains a
summary of the terms of your employment. This letter is intended to give you
this information in a general fashion, with additional details being supplied in
the Employment Agreement and related documents.

As you will see, we ask you to sign this letter and acknowledge that you will
enter into an Employment Agreement with Navarre that is consistent with its
terms. We encourage you to review this letter, the Employment Agreement, and any
additional materials with your attorney before signing them. Of course, if you
have any questions I will be happy to try to answer them for you.

Below are the terms of the Employment Agreement (“Agreement”) with Navarre
Corporation (“Company”):

1. Term of Agreement: Your employment begins on September 15, 2011 and will
continue through September 14, 2014, with automatic one year renewals on
September 14 of each subsequent year unless you or the Company gives written
notice to terminate the Agreement. Such notice must be given at least 30 days
before the end of the initial term (September 14, 2014) or the term of any
subsequent renewal.

2. Title and Duties: You will serve as President and CEO of the Company. You
will generally have the authority, responsibilities, and duties associated with
this position. You will report to the Company’s Board of Directors (“Board”), be
subject to its direction and control, and perform such additional services and
duties as it may reasonably request of you. You will remain a member of the
Board of Directors, although we ask for an irrevocable letter indicating your
resignation in the event of termination; the Board will retain that letter and
accept or reject the resignation at the appropriate time.



--------------------------------------------------------------------------------

3. Best Efforts: You will devote substantially full-time attention to the
business affairs of the Company and will faithfully, industriously, and to the
best of your ability, experience, and talents perform all lawful duties that may
be required of you. You may engage in outside activities with the prior approval
of the Board. The Board agrees that you may continue to serve as a member of the
Board of Regents of Baylor University.

4. Compensation and Benefits: Your compensation and benefits for the first year
of employment are set forth below. Your compensation will be reviewed each year
by the Compensation Committee of the Board and may be changed at the discretion
of the Compensation Committee. Payments will be made in accordance with the
Company’s established pay periods and applicable payment schedules and are
subject to all legally required deductions and withholdings. You will be
responsible for the payment of any required taxes on the compensation and
benefits you receive.

a. Base Salary. You will receive a base salary of $450,000 per year.

b. Target Bonus. You will be eligible to receive an annual bonus with a target
of up to 80% of your base salary under the Company’s Fiscal Year 2012 Annual
Management Incentive Plan (“Plan”), as determined by the Board. Currently the
Plan provides for payment of the bonus based 75% on EBITDA and 25% on
consolidated net sales. Your bonus under the Plan will be prorated for the first
year of your employment.

c. Benefits. You will receive standard medical, disability, life and dental
coverage and other benefits on the same terms as other key executives of the
Company and will be eligible to participate in the employee benefit plans made
available to key executives of the Company. You will be reimbursed for out of
pocket medical expenses for you and your dependents up to a total maximum of
$12,000 per plan year.

d. Stock Option Grants. You will be eligible for stock option grants under the
Company’s Amended and Restated 2004 Stock Plan on September 15, 2011. You will
be granted an option to purchase up to 475,000 shares of the Company’s common
stock for the fair market value of such stock on the date of the grant. The
option to purchase up to 100,000 shares will vest on September 15, 2012, the
option to purchase up to another 175,000 shares will vest on September 15, 2013
and the option to purchase up to an additional 200,000 shares will vest on
September 15, 2014. These options will automatically expire 10 years from the
date of the grant.

e. Restricted Stock Units. As consideration for executing the Employment
Agreement, you will be eligible for an award of 225,000 restricted stock units
under the Company’s Amended and Restated 2004 Stock Plan upon execution of the
Employment Agreement. Vesting of 50,000 restricted stock units will occur on
September 15, 2012, vesting of another 75,000 restricted stock units will occur
on September 15, 2013, and vesting of an additional 100,000 restricted stock
units will occur on September 15, 2014.



--------------------------------------------------------------------------------

f. Reimbursement. You are not required to relocate to the Twin Cities and will
be reimbursed for reasonable expenses for air travel between Dallas and the Twin
Cities, transportation within the Twin Cities, and hotel or other lodging that
you incur as a result of travel to perform your job responsibilities. You will
also be reimbursed for reasonable business expenses in accordance with the
Company’s business expense reimbursement policies.

g. Vacation. You will receive four weeks of vacation per year. Use and accrual
of vacation will be on the same terms as available to other key executives of
the Company, vacation and other time off must be scheduled taking into account
the needs of the Company.

h. Attorneys’ Fees. If you accept employment with the Company, you will be
reimbursed for attorneys’ fees you incur in connection with the review of this
letter, the Employment Agreement, and other information and/or materials the
Company provides as part of the hiring process. The reimbursement will not
exceed $5000.00 and will be paid to you upon receipt of proof of payment.

5. Termination: The Company may terminate your employment with or without Cause,
as defined in the Employment Agreement. In the event of termination for Cause
you will receive all earned and unpaid base salary through the date of
termination, and earned and unused vacation. In the event of termination without
Cause you will receive all earned and unpaid base salary, unused vacation, and
Severance Pay. Severance Pay is described in paragraph 6. You will have 90 days
from termination with or without Cause to exercise vested stock options. Any
unvested stock option will be forfeited in the event of termination with or
without Cause.

You may terminate your employment with or without Good Reason, as defined in the
Employment Agreement. In the event of termination without Good Reason you will
receive all earned and unpaid base salary and unused vacation. In the event of
termination with Good Reason you will receive all earned and unpaid base salary,
unused vacation, and Severance Pay. Severance Pay is described in paragraph 6.
You will have 90 days from termination with or without Good Reason to exercise
vested stock options. Any unvested stock option will be forfeited in the event
of termination with or without Good Reason.

If either you or the Company terminates the Employment Agreement effective at
the end of the initial term or any subsequent term, you will receive all earned
and unpaid base salary and unused vacation. You will have 90 days from receiving
or providing notice of the termination of the Employment Agreement to exercise
vested stock options and will forfeit any unvested stock options.

6. Severance; Change in Control: You are eligible for Severance Pay if your
employment is terminated by the Company without Cause or you terminate your
employment with Good Reason during the initial term or any subsequent term of
the Employment Agreement. You are also eligible for Severance Pay in the event
of a Change of Control, as defined in the Employment Agreement, provided that
you are a full time active employee at the time of the Change in Control and
your employment is terminated without Cause or you terminate



--------------------------------------------------------------------------------

employment with Good Reason within 12 months of the Change in Control. In the
event of a Change in Control, your stock options with accelerate in accordance
with the Stock Plan. Severance Pay for any of these circumstances will be an
amount equal to your annual base salary plus the average of the Performance
Bonus paid to you during the immediately preceding three years (or fraction
thereof) multiplied by two. To receive Severance Pay you are required to sign
and comply with the terms of a Release Agreement provided by the Company.

7. Non-disclosure: You agree that you will not, during the term of the
Employment Agreement, or any time thereafter, disclose confidential, trade
secret, or proprietary information of the Company that is not generally publicly
known or is legally required to be disclosed. This provision survives
termination of the Employment Agreement and if violated, the Company will be
entitled to injunctive relief as well as other remedies available at law.

8. Non-competition and non-recruitment: You agree that you will not compete with
the Company during your employment with the Company and for eighteen months
following your separation from employment for any reason. This non-competition
provision shall apply to all commercial activity that competes with a material
portion of the Company’s business and ownership or the provision of services to
any entity engaged in business that competes with a material portion of the
Company’s business. During this same period you will not solicit any employee or
agent of the Company to sever his relationship with the Company or to become an
employee or agent of another entity. This provision survives termination of the
Employment Agreement and, if violated, the Company will be entitled to
injunctive relief as well as other remedies available at law.

9. Miscellaneous: The Employment Agreement will include standard terms, such as
reduction of payments that are nondeductible by the Company under Section 280,
compliance with Section 409A, compliance with Sarbanes-Oxley and similar laws,
governing law (Minnesota), non-assignment, non-waiver, indemnification in
accordance with law, severability, no presumption as to drafting, complete
agreement, and provisions for modification.

If the terms of employment are acceptable, please sign the Acknowledgment and
Agreement provided on the next page and return it to me.

Sincerely,

/s/ Frederick C. Green IV

Frederick Green,

Chair, Compensation Committee

Navarre Corporation



--------------------------------------------------------------------------------

Acknowledgement and Agreement

I agree to the terms of employment as generally described above. I also agree
that my employment with Navarre Corporation is contingent on entering into an
Employment Agreement that is in substantial compliance with the contents of this
letter, although the Employment Agreement will contain additional details. I
will negotiate in good faith with Navarre’s representatives so that the
Employment Agreement can be executed promptly. I have had a meaningful
opportunity to review the contents of this letter, including this
Acknowledgement and Agreement, with my attorney and to ask questions about its
contents of Navarre and my attorney, and sign this letter voluntarily.

 

/s/ Richard S Willis

Richard S Willis

Date: September 15, 2011